     Case 2:20-cv-05565-JFW-KS Document 4 Filed 06/26/20 Page 1 of 1 Page ID #:11




 1
 2
 3
 4                                                                          JS-6
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     MUOI VAN DUONG,                               ) NO. CV 20-5565-JFW (KS)
11                                                 )
                        Plaintiff,
12                                                 )
              v.                                   ) JUDGMENT
13                                                 )
14   WARDEN,                                       )
                                                   )
15                   Defendant.                    )
16   _________________________________             )

17
18        Pursuant to the Court’s Order,
19
20        IT IS ADJUDGED that the above-captioned case is dismissed without prejudice.
21
22   DATED: June 26, 2020
23                                                  ________________________________
24                                                           JOHN F. WALTER
                                                     UNITED STATES DISTRICT JUDGE
25
26
27
28

                                               1
